DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 are currently pending.
Claims 6-9 are withdrawn from further consideration.
Claims 1-5 and 10-14 are rejected.

Response to Arguments
Pursuant of Applicant’s amendments filed 08/18/2021, claim elements “receiving part”, “display part”, “laser control part”, and “image processing part” in claim 10 are no longer interpreted under 35 U.S.C. 112(f). 
Applicant remarks on pages 7-8 of Applicant’s responses filed 08/18/2021 that “one ordinary skill in the art would understand that the “laser control part” is any type of device which can control oscillation”, that “the image processing part is an image processor, and that support for these interpretations can be found throughout the specification. 
Examiner respectfully disagrees. 
Regarding the recited “laser controller” and the “image processor”, the disclosure does not provide any evidence of a device that controls oscillation, as purported by the Applicant, or a computer or processor that does imaging processing. Nowhere in the specification are these two elements disclosed, nor, are there any details suggesting an interpretation that could be construed as evidence of the laser controller and the image processor. Paragraphs 21 and 26 disclose a “laser control 2b” which 
Therefore Applicant’s remarks are found not persuasive. 
Applicant’s Applicant remarks on pages 8-9 that Khuri-Yakub (US 20080221448) does not teach a substrate and optical fiber that are fixed to the housing because there is a gap between the support structures 470 and outer wall 410 of Khuri-Yakub, and that Thornton (US 20100179432) does not cure this deficiency.
Examiner respectfully disagrees. 
Paragraph 65 of the originally filed specification states that “the silicon substrate 5a (ultrasonic transducer 5b) and the optical fiber 5d are respectively fixed to a part of the housing 5f inside the tubular housing 5f”. Here, the substrate and the optical fiber being fixed to the housing simply means that both components reside inside the housing. Khuri-Yakub clearly shows the laser 450 and the support structures 470 inside the outer walls 410. The claim does not require that those components are in contact or touching the housing as Applicant appears to be arguing for. 
Therefore, Applicant’s arguments are not found persuasive and the claims stand rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 10 recite “an optical fiber which oscillates a laser”. However, the disclosure does not provide any details regarding how an optical fiber oscillates a laser, as claimed.  One of ordinary skill in the art would recognize that there are multiple ways to “oscillate a laser”, including total internal reflection, a scanning mirror, etc. , the original Specification fails to provide adequate support about how the claimed optical fiber oscillates a laser. 
Further with respect to Claim 10, the limitation “an image processor” was not supported by the original Specification and therefore raises new matter.  It is noted that the previously claimed limitation “an image processing part” is broad and could encompass hardware (e.g., a storage medium, a circuit, a processor, etc.) or software.  Amending the claim from “an image processing part” to “an image processor”, which is not supported by the original Specification therefore is new matter.
`
Claims 2-9 and 11-14 are rejected based on their respective dependencies on claims 1 and 10. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, and 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Khuri-Yakub, et al., US 20080221448, hereafter referred to as “Khuri-Yakub” (cited in IDS dated 06/20/2019), in view of Thornton, P. US 20100179432, hereafter referred to as “Thornton”.

Regarding claim 1, Khuri-Yakub teaches an ultrasound imaging probe (see annotated reproduced fig. 4B of Khuri-Yakub below) comprising: 
a substrate (see support structure 470 in fig. 4B) which includes an ultrasonic transducer for detecting an ultrasonic wave formed thereon (see paragraph 26 for the cMUTs for imaging) and a through hole passing through front and rear surfaces (see the through hole and the front and rear surfaces annotated in reproduced fig. 4B below); 
see lens 455) which condenses the laser (see paragraph 34 for the laser beam formed when laser 450 is focused by a lens 455) and is arranged in the through hole (see fig. 4B for the arrangement of the lens in the through hole); and 
a tubular housing (see tubular housing 410 in fig. 4A), wherein the substrate and the optical fiber are fixed to the housing (see below for the placement of the support structure and the laser with respect to the tubular housing. Paragraph 34 also states that “Components for the laser 450 can be housed in the inner lumen of the device 400”).


    PNG
    media_image1.png
    520
    576
    media_image1.png
    Greyscale

Khuri-Yakub does not teach an optical fiber which oscillates a laser.
see fig. 1 and paragraph 21), including an optical fiber (see paragraph 42 for the optical fiber) which oscillates a laser (see control of the frequency and duration of the electrical pulses of the laser in paragraph 24 and transport of the laser light by the optical fiber in paragraph 42). Controlling of the frequencies and duration of the electrical pulses of the laser comprises produces the pulsed or oscillating laser as claimed. . 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Khuri-Yakub’s apparatus to incorporate Thornton’s light source control for controlling the laser for efficacious tissue differentiation. See paragraph 57 of Thornton. 

Regarding claim 3, Khuri-Yakub further teaches wherein each of the lens (lens 455) and the through hole (see above for the through hole) has a cylindrical shape (see below for the cylindrical shape of the components),
Furthermore, while Khuri-Yakub, as modified by Thornton,  does not explicitly mention that a difference between a diameter of the through hole and a diameter of the lens is within 150 µm, Khuri-Yakub does disclose that the diameter of lens 455 in fig. 4B is depicted close to the diameter of the through hole implemented in a 2mm diameter intravascular device, (paragraph 11) which Khuri-Yakub indicates as a small diameter device for achieving small size and focal intensity requirements in paragraph 11, so that the minimized difference in the diameter between the lens 455 and the through hole as depicted in annotated fig. 4B above is a result-effective variable that effects the minimization of the whole device, so that a routine optimization of the device would result in a difference in the diameters being within 150 µm would have been obvious to one of ordinary skill in the art before the effective filing date of the invention. See MPEP 2144.05(II) 

    PNG
    media_image2.png
    383
    470
    media_image2.png
    Greyscale



Regarding claim 5, Khuri-Yakub further teaches wherein the substrate has a disc shape (the support structure 470 provides support for the annular cMUTs, see fig. 4B and paragraph 35 and is obvious to one of ordinary skill in the art that the support structure is of a disc shape), the housing has a cylindrical shape (see fig. 4A above), and an outer circumferential portion of the substrate contacts an inner circumferential wall of the housing (see fig. 4B for the placement of the support structure with respect to the tubular housing. Paragraph 34 also states that “Components for the laser 450 can be housed in the inner lumen of the device 400”).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Khuri-Yakub in view of Thornton, as applied to claim 1 above, and further in view of Hegenbarth, et al., US 20180143421, hereafter referred to as “Hegenbarth”. 

Regarding claim 2, Khuri-Yakub in view of Thornton teaches all the limitations of claim 1. 
see the above illustrated fig. 4B for the first and second surfaces opposite to each other and perpendicular to the laser), 
the second surface which is positioned on an outer side among the first surface (the second surface is position distally from the laser toward an outside of the tubular housing as indicated in fig. 4B above) 
a third surface (see fig. 4B above for the illustration of the third surface) which is positioned between the first surface and the second surface (the third surface lies on a plane between the first surface and the second surface of the lens in fig. 4B). While Khuri-Yakub does not explicitly mention that the third surface is covered with a resin, Khuri-Yakub teaches an inner wall 420 that contacts the lens. While Khuri-Yakub does not explicitly mention that the inner wall is made of resin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the inner wall of resin for the minimally invasive techniques as indicated in paragraph 10.
Khuri-Yakub in view of Thornton fail to teach that the second surface is covered with a glass cover which contacts the second surface.
However, Hegenbarth teaches an endoscope, see fig. 4, including a lens 1 and glass plate 21 forming a cover plate (see paragraph 41). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Khuri-Yakub’s apparatus, as modified by Thornton, to include Hegenbarth’s glass plate to cover the lens for protecting the lens. See paragraph 41 of Hegenbarth. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Khuri-Yakub in view of Thornton, as applied to claim 1, and further in view of Knight, J.M., US 20060084875, hereafter referred to as “Knight”.

Regarding claim 4, Khuri-Yakub further teaches wherein the ultrasonic transducer is an electrostatic capacitance sensor (see paragraph 26) and is arranged around the through hole in plan view (see fig. 4A above), and the lens having a cylindrical shape is arranged on an inner circumferential side of the ultrasonic transducer (see the lens 455 in fig. 4B above).
Khuri-Yakub in view of Thornton does not indicate that the cMUT is formed on a silicon substrate.
However, Knight teaches an intravascular catheter (paragraph 18 and fig. 2), including a cMUT array 202 arranged on a silicon substrate (see paragraph 22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Khuri-Yakub’s cMUTs, as modified by Thornton, on a silicon substrate the way Knight teaches for improving the structural features of the assembly for its intended purposes. See paragraph 22. 

Claims 10 and 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Thornton in view of Khuri-Yakub.

Regarding claim 10, Thornton teaches an ultrasonic imaging device (see fig. 1 and paragraph 21) comprising: 
an ultrasound imaging probe (see intravascular ultrasound (IVUS) catheter 102 of fig. 1 and paragraph 39) which includes a substrate (see reproduced annotated fig. 4B of Thornton indicating a substrate) which includes an ultrasonic transducer (transducers 406) for detecting an ultrasonic wave formed thereon (see paragraph 42), and 
an optical fiber (see paragraph 42 for the optical fiber) which oscillates a laser (see control of the frequency and duration of the electrical pulses of the laser in paragraph 24 and transport of the laser light by the optical fiber in paragraph 42). Controlling of the frequencies and duration of the electrical pulses of the laser comprises produces the pulsed or oscillating laser as claimed.
a laser controller (see 104 of fig. 1 and paragraph 57 for the control module comprising a processor) which controls the laser (see paragraph 24); 
a receiver (see paragraph 38 for the conductors 314) which receives a signal which is converted from the ultrasonic wave by the ultrasonic transducer (see paragraph 38); 
an image processer (processor 106) which performs image processing on the signal received by the receiver (see paragraph 33); and 
a display (display of paragraph 34) which displays images processed by the image processer (see paragraph 34), 

    PNG
    media_image3.png
    367
    694
    media_image3.png
    Greyscale

Thornton does not teach wherein in the ultrasound imaging probe, the laser is condensed by a lens arranged within a through hole included by the substrate, and the substrate and the optical fiber are fixed to a tubular housing.
see paragraph 9), below, wherein in the ultrasound imaging probe, the laser (see paragraph 34 for the laser beam formed when laser 450 is focused by a lens 455) is condensed by a lens (see lens 455) arranged within a through hole (see fig. 4B for the arrangement of the lens in the through hole) included by the substrate (see fig. 4B for the support structure including the illustrated through hole), and the substrate and the optical fiber are fixed to a tubular housing (see fig. 4B below for the tubular housing 410 housing the support structure and the laser 450. Paragraph 34 also states that “Components for the laser 450 can be housed in the inner lumen of the device 400”).


    PNG
    media_image1.png
    520
    576
    media_image1.png
    Greyscale



Regarding claim 12, Thornton in view of Yuri-Yakub teaches all the limitations of claim 10 above. 
Khuri-Yakub further teaches wherein each of the lens (lens 455) and the through hole (see fig. 4B above for the through hole) has a cylindrical shape (see fig. 4A below for the cylindrical shape of the components), and 
While Khuri-Yakub does not explicitly mention that a difference between a diameter of the through hole and a diameter of the lens is within 150 µm, the diameter of lens 455 in fig. 4B is depicted close to the diameter of the through hole implemented in a 2mm diameter intravascular device, (paragraph 11) which Khuri-Yakub indicates as a small diameter device for achieving small size and focal intensity requirements in paragraph 11, so that the minimized difference in the diameter between the lens 455 and the through hole as depicted in annotated fig. 4B above is a result-effective variable that effects the minimization of the whole device, so that a routine optimization of the device would result in a difference in the diameters being within 150 µm would have been obvious to one of ordinary skill in the art before the effective filing date of the invention. See MPEP 2144.05(II) 

    PNG
    media_image2.png
    383
    470
    media_image2.png
    Greyscale


Regarding claim 14, Thornton in view of Khuri-Yakub teaches all the limitations of claim 10 above. 
Khuri-Yakub further teaches wherein the substrate has a disc shape (the support structure 470 provides support for the annular cMUTs, see fig. 4B and paragraph 35 and is obvious to one of ordinary skill in the art that the support structure is of a disc shape), the housing has a cylindrical shape (see fig. 4A above), and an outer circumferential portion of the substrate contacts an inner circumferential wall of the housing (see fig. 4B for the placement of the support structure with respect to the tubular housing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Thornton’s photo-acoustic catheter with Khuri-Yakub’s lens, substrate and through hole arrangement for effective miniaturization of the components. See paragraphs 6-8 of Khuri-Yakub. 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Thornton in view of Khuri-Yakub, as applied to claim 10 above, and further in view of Hegenbarth. 

Regarding claim 11, Thornton in view of Yuri-Yakub teaches all the limitations of claim 10 above. 
Yuri-Yakub further teaches wherein the lens provided in the ultrasound imaging probe includes a first surface which intersects with an oscillating direction of the laser and a second surface which is on an opposite side to the first surface (see the above illustrated fig. 4B for the first and second surfaces opposite to each other and perpendicular to the laser), 
the second surface which is positioned on an outer side among the first surface (the second surface is position distally from the laser toward an outside of the tubular housing as indicated in fig. 4B above).
a third surface (see fig. 4B above for the illustration of the third surface) which is positioned between the first surface and the second surface (the third surface lies on a plane between the first surface and the second surface of the lens in fig. 4B). While Khuri-Yakub does not explicitly mention that the third surface is covered with a resin, Khuri-Yakub teaches an inner wall 420 that contacts the lens. While Khuri-Yakub does not explicitly mention that the inner wall is made of resin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the inner wall of resin for the minimally invasive techniques as indicated in paragraph 10.
Khuri-Yakub in view of Thornton fail to teach that the second surface is covered with a glass cover which contacts the second surface.
However, Hegenbarth teaches an endoscope, see fig. 4, including a lens 1 and glass plate 21 forming a cover plate (see paragraph 41). 
. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Thornton in view of Khuri-Yakub, as applied to claim 10, and further in view of Knight.

Regarding claim 13, Thornton in view of Khuri-Yakub teaches all the limitations of claim 10 above. 
Thornton teaches wherein the ultrasonic transducer included in the ultrasound imaging probe is an electrostatic capacitance sensor (paragraph 29) but fails to teach that the transducer is arranged around the through hole in plan view, and the lens having a cylindrical shape is arranged on an inner circumferential side of the ultrasonic transducer.
However, Khuri-Yakub teaches transducer (see paragraph 26) arranged around the through hole in plan view (see fig. 4A above), and the lens having a cylindrical shape is arranged on an inner circumferential side of the ultrasonic transducer (see the lens 455 in fig. 4B above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Thornton’s photo-acoustic catheter with Khuri-Yakub’s lens, substrate and through hole arrangement for effective miniaturization of the components. See paragraphs 6-8 of Khuri-Yakub. 
Thornton in view of Khuri-Yakub fail to teach that the cMUTs are formed on a silicon substrate 
However, Knight teaches an intravascular catheter (paragraph 18 and fig. 2), including a cMUT array 202 of fig. 2 arranged on a silicon substrate (see paragraph 22).
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4576177 teaches an apparatus comprising a catheter having an optical fiber for transmitting laser irradiation and an ultrasonic transducer mounted at the tip of the catheter for transmitting and receiving ultrasonic signals. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FAROUK A BRUCE/Examiner, Art Unit 3793            


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793